Exhibit 99.1 CONTACT: Michael R. Moore Executive Vice President and Chief Financial Officer Phone: (919) 645-6372 Email: mmoore@capitalbank-nc.com FOR IMMEDIATE RELEASE CapitalBank Corporation Has No Investments in Fannie Mae or Freddie Mac Stock RALEIGH, N.C. – September 15, 2008 – Recently, the United States Department of Treasury and the Federal Housing Finance Agency announced that Freddie Mac and Fannie Mae were being placed under conservatorship,with control of their management being given to the Federal Housing Finance Agency.In connection with this action,each of Fannie Mae and Freddie Machave been prohibited from paying dividends on theirequity securities, which has caused a severe diminution in the value ofsuch equity securities.Thisdiminution in value may result in “other-than-temporary impairment” write-downs during the third quarter for those financial institutions that held these shares in their investment portfolios.Capital Bank Corporation (Nasdaq: CBKN), the parent company of Capital Bank, does not hold any equity shares of eitherFreddie Mac or Fannie Mae in its securities portfolio, andtherefore is not exposed to any potential charge to third quarter earnings. Capital
